Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-15 were pending and rejected in the previous office action (3/4/2022). Applicant’s amendment was received on 4/15/2022 whereby claims 1, 3, 4, and 11 were amended.  Claims 2, 5, 7, and were cancelled without prejudice or disclaimer.  Accordingly, claims 1, 3, 4, 6, 8-10, and 12-15 are currently pending and hereby examined in this office action.
Response to Remarks/Arguments
35 USC § 101
Applicant argues that “the claims are directed to improving the operations of a conventional communication/notification system and technology to provide notification in a direct manner, avoid delays relating to communicating with a central system, which [then] communicates with the notification system of the recipient, as in the conventional communication systems used in delivery vehicles.” (Remarks pgs. 14-15). Examiner respectfully disagrees and maintains that the additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).  
35 USC § 103
Applicant’s remarks with respect to the 35 USC §103 rejections have been considered, but are not persuasive.  Applicant’s arguments attempt to draw fine distinctions between the prior art references and the claims at issue.  However, Examiner must give the claims “their broadest reasonable interpretation consistent with the specification.”  The claim language is written in relatively broad terms and the specification provides little room to clarify/narrow the interpretation of the claim language.    
Amended claim 1 recites “cause the communication unit to transmit a first arrival signal to the notification device of the predetermined destination through the router of the local area network to generate a notification sound[.]”  The broadest reasonable interpretation of “communication unit” encompasses any computer component that includes a direct communication unit and a telematics device. The direct communication unit configured to be capable of communicating with the notification unit via a home router. See Applicant's originally filed specification, paragraphs [0013] – [0015].  In addition, Examiner maintains that the broadest reasonable interpretation of an “in-vehicle device” encompasses a mobile device on a delivery driver or a device attached to a package which is “on board of a vehicle 10 for delivery.” (Specification [0009]).  
Examiner respectfully maintains that Cardi teaches the recited limitation because the Arrival Status Notification System in Cardi could be part of a computing device located in the vehicle.
Next, Applicant submits that Cardi fails to teach or suggest “connect the communication unit of the in-vehicle device directly to the router of the local area network of the predetermined destination based on the access authorization for the router,” as recited in amended claim 1.  Examiner wishes to clarify to Applicant that it is Examiner’s position that the “connect the communication unit…” limitation is taught by Felice.  Please see §103 rejections below.
Next, Applicant submits that the Schwartz fails to teach or suggest “wherein the in-vehicle device further comprises a receipt detecting unit for detecting that goods on the vehicle has been received,” as recited in amended claim 1.  Examiner respectfully disagrees. Applicant submits that the sensors taught by Schwartz “are provided merely for determining whether an item has been loaded to a designated shelf or a designated location of a shelf or not. Thus, the weight sensors 123 of Schwartz do not determine receipt of goods. In other words, the detection of receipt of goods according to the claimed features is provided for determining a movement of goods between the vehicle and a destination or an associated recipient, while the detection of presence/absence of goods according to Schwartz is only related to shelves within a vehicle.” (Remarks pg. 12).  It is improper to import limitations from the specification into the claim. MPEP 2111.01(II), citing Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). Examiner believes that the claim language as written is not a patentable distinction over the teachings of Schwartz at [0046] where the one or more sensors are configured to identify when an item, such as a package, is placed on or removed from one of the plurality of shelves.
Next, Applicant asserts that Robinson fails to teach or suggest the limitation of “if receipt of the goods is not detected after a predetermined time has elapsed since the first arrival signal was transmitted, the processor is further configured to cause the communication unit to transmit an attempted delivery information signal to the communication device," as recited in amended claim 1.   Examiner respectfully disagrees and maintains that the claim language is written so broadly that Robinson teaches the limitation as written. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“storage unit” in claims 1-10.
“position information acquiring unit” in claims 1-10.
“communication unit” in claims 1-10.
“control unit” in claims 1-10.
“receipt detecting unit” in claims 4, 5, 9, & 10.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 4, 6, 8-10, and 12-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
Claim 1 falls within the category of a device.
Claim 11 falls within the category of a method.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1 (additional elements omitted) – Claim 1 recites [] storing destination information; [] acquiring position information of the vehicle; [] communicating with [] a destination; [] when the vehicle arrives at a predetermined destination, search for an address [] associated with the predetermined destination; receive access authorization [] associated with the predetermined destination.  The claim, under its broadest reasonable interpretation, is directed to notifying a recipient that a delivery vehicle has arrived.  The abstract idea is a commercial interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of an in-vehicle device comprising: a storage unit, a position information acquiring unit, a communication unit, a notification device, a processor, a router of a local area network, connect the communication unit of the in-vehicle device directly to the router of the local area network of the predetermined destination based on the access authorization for the router, cause the communication unit to transmit a first arrival signal to the notification device of the predetermined destination through the router of the local area network to generate a notification sound, wherein the communication unit is configured to communicate with a communication device associated with the destination information of the predetermined destination via a telecommunication network, wherein the in-vehicle device further comprises a receipt detecting unit for detecting that goods on the vehicle has been received, and wherein, if receipt of the goods is not detected after a predetermined time has elapsed since the first arrival signal was transmitted, the processor is further configured to cause the communication unit to transmit an attempted delivery information signal to the communication device are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B - As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A Prong 2 or provide an inventive concept in Step 2B.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 3 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 4 merely further narrows the abstract idea of claim 3. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 6 merely further narrow the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 8 merely further narrow the abstract idea of claim 3. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 9 merely further narrow the abstract idea of claim 4. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 2A Prong 1 (additional elements omitted) - The claim recites [] storing destination information; acquiring position information of the vehicle; when [a] vehicle arrives at a predetermined destination; searching for an address [] associated with the predetermined destination; receiving access authorization [] associated with the predetermined destination, detecting that goods on the vehicle has been received [].The claim, under its broadest reasonable interpretation, is directed to notifying a recipient that a delivery vehicle has arrived.  The abstract idea is a commercial interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of an in-vehicle device, a router of a local area network, [a] communication unit, connecting the communication unit to the router of the local area of the predetermined destination based on the access authorization for the router, causing the communication unit to transmit a first arrival signal to the notification device of the predetermined destination through the router of the local area network to generate a notification sound, and if receipt of the goods is not detected after a predetermined time has elapsed since the first arrival signal was transmitted, causing the communication unit to transmit an attempted delivery information signal to a communication device associated with the destination information of the predetermined destination, wherein the communication device is configured to communicate with the communication unit via a telecommunication network  are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B - As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 12 merely further narrows the abstract idea of claim 11. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 13 merely further narrows the abstract idea of claim 12. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 14 merely further narrows the abstract idea of claim 11. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 15 merely further narrows the abstract idea of claim 14. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, & 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No.: 8,682,363 B1, hereinafter “Cardi,” in view Pre-grant Publication No.: US 2019/0279151 A1, hereinafter “Felice,” in view of 
(Currently Amended) Claim 1: Cardi, as shown, teaches: 
a storage unit for storing destination information; (Cardi col. 4, lns. 23-29, “The recipient profile database 122 may include entries associated with each of the recipients 160. The entries may include information about the recipient, including but not limited to, the recipient's name, contact information, address, appointment history, notification communication preferences, and pre-arrival notification interval preferences, amongst others.”)
a position information acquiring unit for acquiring position information of the vehicle; (Cardi col. 3, lns. 30-35, “The vehicle 150 may include a vehicle location tracking component 155, including but not limited to, a Global Positioning System (GPS) transmitter or receiver. The vehicle location tracking component 155 may be a component attached to the vehicle…”) 
a communication unit capable of communicating with a notification device located at a destination; (Cardi col. 2, lns. 10-11 – appointment module in Cardi is equated to communication unit; Col. 3, ln. 66-col. 4, ln. 13 – communication device in Cardi is equated to notification device)  
a processor configured to: (Cardi col. 12, lns. 36-37; See also Fig. 1)
cause the communication unit to transmit a first arrival signal to the notification device of the predetermined destination through the router of the local area network to generate a notification sound. (Cardi col. 6, lns. 7-12, “the appointment module 114 sends instructions to the notification module 116 to send a pre-arrival notification to the recipient 160…; See also col. 3, lns. 18 – 24, “The arrival status notification system 100 may communicate with one or more vehicles 150A-N, one or more recipients 160A-N, and a notification system 160, via a network 140. The network 140 may include, but is not limited to…a LAN…a WI-FI network, a secure [] network, a [] private network, or any other type of network.”
wherein the communication unit is configured to communicate with a communication device associated with the destination information of the predetermined destination via a telecommunication network. (Cardi col. 3, lns. 18-24, “The arrival status notification system 100 may communicate with…one or more recipients 160A-N, and a notification system 160, via a network 140. The network 140 may include…a cellular network….”)

Cardi doesn’t explicitly teach the following; however, Felice teaches:
when the vehicle arrives at a predetermined destination, search for an address of a router of a local area network associated with the predetermined destination; (Felice [0014] – [0015], “a delivery person or delivery agent may be an automated delivery machine, such as an automated drone traveling by air or an automated vehicle traveling on the ground… positioning the delivery agent proximal to the delivery point; connecting the wireless device to a communication network of the point of delivery using the delivery point network access data…”; See also [0067], [0068])
receive access authorization for the router of the local area network associated with the predetermined destination; (Felice [0015], “transmitting the delivery point network access data and delivery point lock-alarm data to a wireless device associated with a delivery agent…”; See also [0067], [0068])
connect the communication unit of the in vehicle device directly to the router of the local area network of the predetermined destination based on the access authorization for the router; (Felice [0015], “connecting the wireless device to a communication network of the point of delivery using the delivery point network access data…”; See also [0067], [0068])
Cardi teaches a system and method for providing notification to a recipient of an arrival of a vehicle.  Felice is also directed to providing notifications to a recipient for delivery of physical items to a home.  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cardi with the teachings of Felice since “what is needed are methods of tracking and delivering a package in a secure and verifiable manner that requires little to no active participation by the delivery company or homeowner.” (Felice [0009])
	
Cardi/Felice doesn’t explicitly teach the following; however, Schwartz teaches:
wherein the in-vehicle device further comprises a receipt detecting unit for detecting that goods on the vehicle has been received, (Schwartz [0046], “The plurality of shelves 120a-d can each have an indicator 122 disposed on a surface thereof. The plurality of shelves 120a-d can also include one or more sensors 123 attached to a surface of one or more of the shelves 120a-d or attached proximate one or more of the plurality shelves 120a-d. The sensors 123 can be photoelectric sensors, ultrasonic sensors, weight sensors, cameras, and the like. The one or more sensors 123 are configured to identify when an item, such as a package, is placed on or removed from one of the plurality of shelves 120a-d.”)
Cardi/Felice provide teachings directed to methods and systems for notifying a person of the arrival of a vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cardi/Felice with the teachings of Schwartz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Cardi/Felice/Schwartz doesn’t explicitly teach the following; however, Robinson teaches:
wherein, if receipt of the goods is not detected after a predetermined time has elapsed since the first arrival signal was transmitted, the processor is further configured to cause the communication unit to transmit an attempted delivery information signal to the communication device. (Robinson [0068], “In various embodiments, the system may be configured to send an electronic message to the consignee indicating that delivery was attempted but unsuccessful.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cardi/Felice/Schwartz with the teachings of Robinson since “there is a need for improved alternate delivery locations ( e.g., computerized locker banks or attended delivery locations) and related systems that provide enhanced forecasting of the availability of the alternate delivery locations to handle particular parcel deliveries at respective predicted delivery times.” (Robinson [0002])
Claim 11 (Currently Amended): Cardi, as shown, teaches:
storing destination information; (Cardi col. 4, lns. 23-29, “The recipient profile database 122 may include entries associated with each of the recipients 160. The entries may include information about the recipient, including but not limited to, the recipient's name, contact information, address, appointment history, notification communication preferences, and pre-arrival notification interval preferences, amongst others.”)
acquiring position information of the vehicle; (Cardi col. 3, lns. 30-35, “The vehicle 150 may include a vehicle location tracking component 155, including but not limited to, a Global Positioning System (GPS) transmitter or receiver. The vehicle location tracking component 155 may be a component attached to the vehicle…”)
causing the communication unit to transmit a first arrival signal to the notification device of the predetermined destination through the router of the local area network to generate a notification sound. (Cardi col. 6, lns. 7-12, “the appointment module 114 sends instructions to the notification module 116 to send a pre-arrival notification to the recipient 160…; See also col. 3, lns. 18 – 24, “The arrival status notification system 100 may communicate with one or more vehicles 150A-N, one or more recipients 160A-N, and a notification system 160, via a network 140. The network 140 may include, but is not limited to…a LAN…a WI-FI network, a secure [] network, a [] private network, or any other type of network.”

Cardi doesn’t explicitly teach the following; however, Felice teaches:
when the vehicle arrives at a predetermined destination; (Felice [0014] – [0015], “a delivery person or delivery agent may be an automated delivery machine, such as an automated drone traveling by air or an automated vehicle traveling on the ground… positioning the delivery agent proximal to the delivery point…)
searching for an address of a router of a local area network associated with the predetermined destination; (Felice [0014] – [0015], “a delivery person or delivery agent may be an automated delivery machine, such as an automated drone traveling by air or an automated vehicle traveling on the ground… positioning the delivery agent proximal to the delivery point; connecting the wireless device to a communication network of the point of delivery using the delivery point network access data…”; See also [0067], [0068])
receiving access authorization for the router of the local area network associated with the predetermined destination; (Felice [0015], “transmitting the delivery point network access data and delivery point lock-alarm data to a wireless device associated with a delivery agent…”; See also [0067], [0068])
connecting a communication unit of the in-vehicle device directly to the router of the local area network of the predetermined destination based on the access authorization for the router; (Felice [0015], “connecting the wireless device to a communication network of the point of delivery using the delivery point network access data…”; See also [0067], [0068])
Cardi teaches a system and method for providing notification to a recipient of an arrival of a vehicle.  Felice is also directed to providing notifications to a recipient for delivery of physical items to a home.  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cardi with the teachings of Felice since “what is needed are methods of tracking and delivering a package in a secure and verifiable manner that requires little to no active participation by the delivery company or homeowner.” (Felice [0009])

Cardi/Felice doesn’t explicitly teach the following; however, Schwartz teaches:
detecting that goods on the vehicle has been received, (Schwartz [0046], “The plurality of shelves 120a-d can each have an indicator 122 disposed on a surface thereof. The plurality of shelves 120a-d can also include one or more sensors 123 attached to a surface of one or more of the shelves 120a-d or attached proximate one or more of the plurality shelves 120a-d. The sensors 123 can be photoelectric sensors, ultrasonic sensors, weight sensors, cameras, and the like. The one or more sensors 123 are configured to identify when an item, such as a package, is placed on or removed from one of the plurality of shelves 120a-d.”)
Cardi/Felice provide teachings directed to methods and systems for notifying a person of the arrival of a vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cardi/Felice with the teachings of Schwartz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Cardi/Felice/Schwartz doesn’t explicitly teach the following; however, Robinson teaches:
if receipt of the goods is not detected after a predetermined time has elapsed since the first arrival signal was transmitted, causing the communication unit to transmit an attempted delivery information signal to the communication device, wherein the communication device is configured to communicate with the communication unit via a telecommunication network. (Robinson [0068], “In various embodiments, the system may be configured to send an electronic message to the consignee indicating that delivery was attempted but unsuccessful.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cardi/Felice/Schwartz with the teachings of Robinson since “there is a need for improved alternate delivery locations ( e.g., computerized locker banks or attended delivery locations) and related systems that provide enhanced forecasting of the availability of the alternate delivery locations to handle particular parcel deliveries at respective predicted delivery times.” (Robinson [0002])
Claim 12 (Previously Presented): Cardi/Felice/Schwartz/Robinson, as shown above, teaches all the limitations of claim 1. Cardi doesn’t explicitly teach the following; however, Felice teaches:
wherein the local area network is a home network. (Felice [0013], “The online profile can also include information for login credentials for the home WiFi network.”; See also [0067], [0068])
Cardi teaches a system and method for providing notification to a recipient of an arrival of a vehicle.  Felice is also directed to providing notifications to a recipient for delivery of physical items to a home.  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cardi with the teachings of Felice since “what is needed are methods of tracking and delivering a package in a secure and verifiable manner that requires little to no active participation by the delivery company or homeowner.” (Felice [0009])
Claim 13 (Previously Presented): Cardi/Felice/Schwartz/Robinson, as shown above, teaches all the limitations of claim 12. Cardi doesn’t explicitly teach the following; however, Felice teaches:
wherein the information about registration of the access authorization is transmitted in advance of the vehicle reaching the predetermined destination. (Felice [0013], “In certain embodiments, a customer has an online store profile. The online store profile includes the customer's security information…The online profile can also include information for login credentials for the home WiFi network…”; [0015], “receiving an order from a customer user to deliver at least one item to a delivery point…accessing a user profile comprising delivery point network access data and delivery point lock-alarm data, each of the delivery point network access data and delivery point lock alarm data associated with the delivery point…”; [0065] “the lock-alarm token data may be transmitted to the camera prior to the out-for-delivery scan…”; See also [0067])
Cardi teaches a system and method for providing notification to a recipient of an arrival of a vehicle.  Felice is also directed to providing notifications to a recipient for delivery of physical items to a home.  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cardi with the teachings of Felice since “what is needed are methods of tracking and delivering a package in a secure and verifiable manner that requires little to no active participation by the delivery company or homeowner.” (Felice [0009])
 Claim 14 (Previously Presented): Cardi/Felice/Schwartz/Robinson, as shown above, teaches all the limitations of claim 11. Cardi doesn’t explicitly teach the following; however, Felice teaches:
wherein the local area network is a home network. (Felice [0013], “The online profile can also include information for login credentials for the home WiFi network.”; See also [0067], [0068])
Cardi teaches a system and method for providing notification to a recipient of an arrival of a vehicle.  Felice is also directed to providing notifications to a recipient for delivery of physical items to a home.  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cardi with the teachings of Felice since “what is needed are methods of tracking and delivering a package in a secure and verifiable manner that requires little to no active participation by the delivery company or homeowner.” (Felice [0009])
 Claim 15 (Previously Presented): Cardi/Felice/Schwartz/Robinson, as shown above, teaches all the limitations of claim 14. Cardi doesn’t explicitly teach the following; however, Felice teaches:
wherein information about registration of the access authorization is transmitted in advance of the vehicle reaching the predetermined destination. (Felice [0013], “In certain embodiments, a customer has an online store profile. The online store profile includes the customer's security information…The online profile can also include information for login credentials for the home WiFi network…”; [0015], “receiving an order from a customer user to deliver at least one item to a delivery point…accessing a user profile comprising delivery point network access data and delivery point lock-alarm data, each of the delivery point network access data and delivery point lock alarm data associated with the delivery point…”; [0065] “the lock-alarm token data may be transmitted to the camera prior to the out-for-delivery scan…”; See also [0067])
Cardi teaches a system and method for providing notification to a recipient of an arrival of a vehicle.  Felice is also directed to providing notifications to a recipient for delivery of physical items to a home.  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cardi with the teachings of Felice since “what is needed are methods of tracking and delivering a package in a secure and verifiable manner that requires little to no active participation by the delivery company or homeowner.” (Felice [0009])
Claims 3, 4, 6, 8, & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cardi/Felice/Schwartz/Robinson in view of United States Patent No.: 5,400,020, hereinafter “Jones ‘020.”
Claim 3 (Currently Amended): Cardi/Felice/Schwartz/Robinson, as shown above, teaches all the limitations of claim 1. Cardi/Felice/Schwartz/Robinson doesn’t explicitly teach the following; however, Felice teaches:
wherein, when communication with the notification device is not possible, the processor is further configured to cause the communication unit to transmit a second arrival signal to the communication device associated with the destination information of the predetermined destination. (Jones ‘020 col. 11, lns. 3-17, “the control process 101 sets a time out variable to keep track of how many times a telephone connection has been initiated. The number n of allowable attempts is predetermined and is stored in the EEPROM 43. After the time out variable has been implemented as indicated in the flow chart block 103, the control process 101 dials the telephone number on the mobile tele-phone 18, as indicated in the flow chart block 104. The control process 101 requires the vehicle control unit 12 to wait for a response from the base station control unit 14. If the vehicle control unit 12 does not receive a response within a predetermined time out period, preferably 20 seconds, the control process 101 loops back and begins again at the flow chart block 103.”)
Cardi teaches a system and method for providing notification to a recipient of an arrival of a vehicle.  Felice is also directed to providing notifications to a recipient for delivery of physical items to a home.  Jones ‘020 is directed to notification systems for notifying persons of the impending arrival of a particular transportation vehicle.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cardi/Felice with the teachings of Jones ‘020 since an “unaddressed need exists in the art for an inexpensive, advance notification system that is suitable for many applications requiring advanced notification of the impending arrival of a transportation vehicle…” (Jones ‘020 col. 2, lns. 3-7)
Claim 4 (Previously Presented): Cardi/Felice/Schwartz/Robinson/Jones ‘020, as shown above, teaches all the limitations of claim 3. Cardi/Felice/Schwartz doesn’t explicitly teach the following; however, Robinson teaches
wherein, if receipt of the goods is not detected after a predetermined time has elapsed since the first or the second arrival signal was transmitted, the processor is further configured to cause the communication unit to transmit an attempted delivery information signal to the communication device. (Robinson [0068], “In various embodiments, the system may be configured to send an electronic message to the consignee indicating that delivery was attempted but unsuccessful.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cardi/Felice/Schwartz with the teachings of Robinson since “there is a need for improved alternate delivery locations ( e.g., computerized locker banks or attended delivery locations) and related systems that provide enhanced forecasting of the availability of the alternate delivery locations to handle particular parcel deliveries at respective predicted delivery times.” (Robinson [0002])
Claim 6 (Previously Presented): Cardi/Felice/Schwartz/Robinson, as shown above, teaches all the limitations of claim 1.  Cardi/Felice/Schwartz/Robinson doesn’t explicitly teach the following; however, Jones ‘020 teaches:
the notification device located at the destination. (Jones ‘020 col. 4, lns. 49-60, “the advance notification system 10 is designed to make the telephone calls to the homes 29 of the students and allow the telephone to ring twice so that it is not necessary for the telephone to be answered in order for the telephone call to be recognized as that of the advance notification system 10…”)  (Paragraph [0019] of Applicant’s specification states “The notification device 21 may be any device which has e.g. a communication function and a sound generating function, such as an intercom and/or a landline telephone.”) 
Cardi teaches a system and method for providing notification to a recipient of an arrival of a vehicle.  Felice is also directed to providing notifications to a recipient for delivery of physical items to a home.  Jones ‘020 is directed to notification systems for notifying persons of the impending arrival of a particular transportation vehicle.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cardi/Felice with the teachings of Jones ‘020 since an “unaddressed need exists in the art for an inexpensive, advance notification system that is suitable for many applications requiring advanced notification of the impending arrival of a transportation vehicle…” (Jones ‘020 col. 2, lns. 3-7)
Claim 8 (Previously Presented): Cardi/Felice/Schwartz/Robinson/Jones ‘020, as shown above, teaches all the limitations of claim 3. Cardi/Felice/Schwartz/Robinson doesn’t explicitly teach the following; however, Jones ‘020 teaches:
the notification device located at the destination. (Jones ‘020 col. 4, lns. 49-60, “the advance notification system 10 is designed to make the telephone calls to the homes 29 of the students and allow the telephone to ring twice so that it is not necessary for the telephone to be answered in order for the telephone call to be recognized as that of the advance notification system 10…”)  (Paragraph [0019] of Applicant’s specification states “The notification device 21 may be any device which has e.g. a communication function and a sound generating function, such as an intercom and/or a landline telephone.”) 
Cardi teaches a system and method for providing notification to a recipient of an arrival of a vehicle.  Felice is also directed to providing notifications to a recipient for delivery of physical items to a home.  Jones ‘020 is directed to notification systems for notifying persons of the impending arrival of a particular transportation vehicle.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cardi/Felice with the teachings of Jones ‘020 since an “unaddressed need exists in the art for an inexpensive, advance notification system that is suitable for many applications requiring advanced notification of the impending arrival of a transportation vehicle…” (Jones ‘020 col. 2, lns. 3-7)
Claim 9 (Previously Presented): Cardi/Felice/Schwartz/Robinson/Jones ‘020, as shown above, teaches all the limitations of claim 4.  Cardi/Felice/Schwartz/Robinson doesn’t explicitly teach the following; however, Jones ‘020 teaches:
the notification device located at the destination. (Jones ‘020 col. 4, lns. 49-60, “the advance notification system 10 is designed to make the telephone calls to the homes 29 of the students and allow the telephone to ring twice so that it is not necessary for the telephone to be answered in order for the telephone call to be recognized as that of the advance notification system 10…”)  (Paragraph [0019] of Applicant’s specification states “The notification device 21 may be any device which has e.g. a communication function and a sound generating function, such as an intercom and/or a landline telephone.”)
Cardi teaches a system and method for providing notification to a recipient of an arrival of a vehicle.  Felice is also directed to providing notifications to a recipient for delivery of physical items to a home.  Jones ‘020 is directed to notification systems for notifying persons of the impending arrival of a particular transportation vehicle.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cardi/Felice with the teachings of Jones ‘020 since an “unaddressed need exists in the art for an inexpensive, advance notification system that is suitable for many applications requiring advanced notification of the impending arrival of a transportation vehicle…” (Jones ‘020 col. 2, lns. 3-7)
Other Pertinent Prior Art
Chhabra (PG-Pub US 2018/0351941 A1) is directed to establishing secure wireless connections between an autonomous delivery vehicle and devices at a recipient’s house.
Jones (PG-Pub No.: US 2003/0146854 A1) is directed to an advance notification system that notifies users of the impending arrival of a vehicle. 
Xu (US Patent No.: 7,999,701 B1) is directed to a system and method of providing students, drivers, guardians, and schools with useful notifications regarding a school's transportation system.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F./               Examiner, Art Unit 3628 

/VICTORIA E. FRUNZI/               Primary Examiner, Art Unit 3688                                                                                                                                                                                                                                                                                                                                                                                 	6/3/2022